

113 S753 RS: To provide for national security benefits for White Sands Missile Range and Fort Bliss.
U.S. Senate
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 376113th CONGRESS2d SessionS. 753[Report No. 113–159]IN THE SENATE OF THE UNITED STATESApril 17, 2013Mr. Heinrich (for himself, Mr. Udall of New Mexico, and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesMay 14, 2014Reported by Ms. Landrieu, with an amendmentOmit the part struck through and insert the part printed in italicA BILLTo provide for national security benefits for White Sands Missile Range and Fort Bliss.1.White sands missile range and
			 fort bliss(a)Withdrawal(1)In
			 generalSubject to valid existing rights and paragraph (3), the
			 Federal land described in paragraph (2) is withdrawn from—(A)entry,
			 appropriation, and disposal under the public land laws;(B)location, entry,
			 and patent under the mining laws; and(C)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.(2)Description of
			 Federal landThe Federal land referred to in paragraph (1)
			 consists of—(A)the approximately
			 5,100 acres of land depicted as Parcel 1 on the map entitled
			 White Sands Missile Range/Fort Bliss/BLM Land Transfer and
			 Withdrawal and dated April 3, 2012 (referred to in this section as the
			 map);(B)the approximately
			 37,600 acres of land depicted as Parcel 2, Parcel
			 3, and Parcel 4 on the map; and(C)any land or
			 interest in land that is acquired by the United States within the
			 boundaries of
			 the parcels described in subparagraph (B).(3)LimitationNotwithstanding
			 paragraph (1), the land depicted as Parcel 4 on the map is not
			 withdrawn for purposes of the issuance of oil and gas pipeline
			 rights-of-way.(b)ReservationThe
			 Federal land described in subsection (a)(2)(A) is reserved for use by the
			 Secretary of the Army for military purposes in accordance with Public Land
			 Order 833, dated May 21, 1952 (17 Fed. Reg. 4822).(c)Transfer of
			 administrative jurisdictionEffective on the date of enactment of
			 this Act, administrative jurisdiction over the approximately 2,050 acres
			 of
			 land generally depicted as Parcel 2 on the map—(1)is transferred
			 from the Secretary of the Army to the Secretary of the Interior (acting
			 through
			 the Director of the Bureau of Land Management); and(2)shall be managed
			 in accordance with—(A)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and(B)any other
			 applicable laws.(c)Revocation of withdrawal; managementEffective on the date of enactment of this Act—(1)Public Land Order 833, dated May 21, 1952 (17 Fed. Reg. 4822), is revoked with respect to the
			 approximately 2,050 acres of land generally depicted as Parcel 2 on the map; and(2)the land described in paragraph (1)  shall be managed by the Secretary of the Interior as public
			 land, in accordance with—(A)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and(B)any other applicable laws.(d)Legal
			 description(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary of the Interior shall publish in the Federal
			 Register a
			 legal description of the Federal land withdrawn by subsection (a).(2)Force of
			 lawThe legal description published under paragraph (1) shall
			 have the same force and effect as if included in this Act, except that the
			 Secretary of the Interior may correct errors in the legal description.(3)Reimbursement
			 of costsThe Secretary of the Army shall reimburse the Secretary
			 of the Interior for any costs incurred by the Secretary of the Interior in
			 implementing this subsection with regard to the Federal land described in
			 subsection (a)(2)(A).May 14, 2014Reported with an amendment